       Case: 5:19-cv-00325-SL Doc #: 10 Filed: 06/03/19 1 of 5. PageID #: 50



                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


MATTHEW BURGHARDT, as guardian of                    CASE NO.: 5:19-CV-00325
Matthew B. Burghardt,
                                                     JUDGE SARA LIOI
       Plaintiff,

-vs-
                                                     PARTIES’ FED. R. CIV. P. 26(f)
EZEKIEL RYAN, ET. AL.,                               REPORT

        Defendants.



1. MEETING:

       Pursuant to FED. R. CIV. P. 26(f) and LR 16.3(b), a meeting was held on May 31, 2019,
       and was attended by:

       Counsel for Plaintiff: Jacqueline Greene
       Counsel for Defendant Ryan: Kenneth A. Calderone
       Counsel for Defendant London: Gregory A. Beck

2. INITIAL DISCLOSURES:

       Pursuant to the Court’s order and FED. R. CIV. P. 26(a)(1), Plaintiff served initial
       disclosures on Defendants on May 29, 2019, and Defendants will serve their initial
       disclosures by June 5, 2019.

3. TRACK ASSIGNMENT:

       The parties recommend that the case be placed on the Standard Track.

4. ADR:

       Plaintiff is open to ADR. Defendants state that ADR is not appropriate at this time, but
       may be suitable to ADR after completion of some discovery.
     Case: 5:19-cv-00325-SL Doc #: 10 Filed: 06/03/19 2 of 5. PageID #: 51



5. CONSENT TO MAGISTRATE JUDGE:

     The parties do not consent to the jurisdiction of the United States Magistrate Judge
     pursuant to 28 U.S.C. § 636(c).

6. SUBJECT OF THE LITIGATION:

     The subject of this litigation includes claims brought pursuant to 42 U.S.C. §1983 for
     Fourth Amendment violations and related state law claims related to the February 13,
     2018 shooting of Matthew B. Burghardt by Defendants London and Ryan.

7. RECOMMENDED CUT-OFF DATE FOR AMENDING PLEADINGS AND/OR
   ADDING PARTIES:

     September 16, 2019

8. RECOMMENDED DISCOVERY PLAN:

     (a) Subject, Nature, and Extent of Discovery:

        The Parties intend to conduct discovery, including written discovery and
        approximately 10-15 depositions per side, concerning liability and damages.

     (b) Non-Expert Discovery Cut-off Date:

        December 16, 2019

     (c) ESI:

        At this time, it is unclear whether this case will involve the production of ESI. Should
        the need arise, the parties will confer to determine the terms of electronic discovery,
        and in the event that an agreement cannot be reached, will follow Appendix K to
        Northern District Ohio Local Rules.

     (d) Expert Report(s) Due Date:

        January 20, 2020

     (e) Rebuttal Expert Report(s) Due Date:

        February 20, 2020

     (f) Expert Discovery Cut-off Date:

        April 1, 2020



                                              2
     Case: 5:19-cv-00325-SL Doc #: 10 Filed: 06/03/19 3 of 5. PageID #: 52



9. RECOMMENDED DISPOSITIVE MOTION PLAN:

  (a) Dispositive Motion Due Date:

     April 15, 2020

  (b) Opposition to Dispositive Motion Due Date:

     May 15, 2020

  (c) Replies in Support of Dispositive Motion Due Date:

     May 29, 2020

10. RECOMMENDED DATE FOR A STATUS HEARING:

     April 2, 2020

11. RECOMMENDED DATE FOR A FINAL PRE-TRIAL CONFERENCE:

     August 3, 2020

12. RECOMMENDED TRIAL DATE:

     August 24, 2020

13. OTHER MATTERS FOR THE ATTENTION OF THE COURT:

     None at this time.




                                           3
       Case: 5:19-cv-00325-SL Doc #: 10 Filed: 06/03/19 4 of 5. PageID #: 53




Respectfully submitted,

/s/ Jacqueline Greene                             /s/ Anne M. Markowski (per consent)
JACQUELINE GREENE (0092733)                       Kenneth A. Calderone (0046860)
SARAH GELSOMINO (0084340)                         Anne M. Markowski (0069705)
TERRY H. GILBERT (0021948)                        HANNA, CAMPBELL & POWELL, LLP
FRIEDMAN & GILBERT                                3737 Embassy Parkway, Suite 100
55 Public Square, Suite 1055                      Akron, OH 44333
Cleveland, Ohio 44113                             T: (330) 670-7324 / (330) 670-7601
T: (216) 241-1430                                 F: (330) 670-7440 / (330) 670-7456
F: (216) 621-0427                                 kcalderone@hcplaw.net
jgreene@f-glaw.com                                amarkowski@hcplaw.net
sgelsomino@f-glaw.com
tgilbert@f-glaw.com                               Counsel for Defendant Ezekiel Ryan

Counsel for Plaintiff Matthew Burghardt, as
guardian of Matthew B. Burghardt

                                                  /s/ Gregory A. Beck (per consent)
                                                  Gregory A. Beck (0018260)
                                                  BAKER, DUBLIKAR, BECK,
                                                  WILEY & MATHEWS
                                                  400 S. Main Street
                                                  North Canton, Ohio 44720
                                                  T: (330) 499-6000
                                                  F: (330) 499-6423
                                                  beck@bakerfirm.com

                                                  Counsel for Defendant Kristofer London




                                              4
        Case: 5:19-cv-00325-SL Doc #: 10 Filed: 06/03/19 5 of 5. PageID #: 54




                                  CERTIFICATE OF SERVICE

        I hereby certify that on June 3, 2019, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all registered parties by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s system.

                                                /s/ Jacqueline Greene
                                                JACQUELINE GREENE (0092733)
                                                One of the Attorneys for Plaintiff




                                                    5
